Frank Toal, sustained an injury on July 15, 1942,' which resulted in his death on July 29,1943. At the time of his injury he was engaged in the usual course of his employment. Appellant contended that the deceased’s declarations concerning the accident were not corroborated, The Workmen’s Compensation Board found that there was sufficient corroboration to entitle the claimant to the benefit of presumptions. There is evidence to justify such finding. Award affirmed, with costs to the Workmen’s Compensation Board. All concur, except Brewster, J., who dissents.